Opinion
Per Curiam,
The findings of fact of the chancellor approved by the court en banc, being amply supported by the record, will not be disturbed on these appeals. We have carefully considered the allegations of error of the various appellants and find them to be without merit.
However, our examination of the record indicates that the court below erred in decreeing the amount of $19,291.15 to Eemo Coceo. Eemo Coceo was entitled to a one-third share of the proceeds of the partnership after salaries. Since no distribution of proceeds was made during the period of the existence of the partnership, the aforesaid amount which represented Eemo Cocco’s share of the proceeds was necessarily reflected in the assets of the partnership, of which assets Eemo Coceo was entitled to a one-third share. The total value of the assets of the partnership found by the court-appointed accountant included the amount which Eemo Coceo would have received had there been any distribution of partnership proceeds. The decree of the court below must, therefore, be modified to award to Eemo Coceo the sum of $20,766.35, that sum being one-third of the value of the assets of the partnership, rather than the sum of $19,291.15, as awarded by the decree of the court below, that amount being included in the larger amount, which we have determined to be owing to Eemo Coceo.
The decree of the court below as modified is affirmed. Each party to bear own costs.